


110 HRES 744 EH: Recognizing the contributions of Native

U.S. House of Representatives
2007-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 744
		In the House of Representatives, U.
		  S.,
		
			November 5, 2007
		
		RESOLUTION
		Recognizing the contributions of Native
		  American veterans and calling upon the President to issue a proclamation urging
		  the people of the United States to observe a day in honor of Native American
		  veterans.
	
	
		Whereas there are 195,871 Native American veterans in the
			 United States;
		Whereas Native Americans have participated for over 200
			 years in United States military actions;
		Whereas the participation of Native Americans in the War
			 of 1812, the Civil War, and the Spanish-America War was significant;
		Whereas in World War I, it is estimated that more than
			 12,000 Native Americans served the United States Armed Forces;
		Whereas more than 44,000 Native Americans served in the
			 Armed Forces during World War II, in both the European and Pacific fronts,
			 representing a substantial portion of the 350,000 Native Americans then living
			 in the United States;
		Whereas Native Americans fought in the Korean conflict,
			 and more than 42,000 Native Americans fought in the Vietnam War, 90 percent of
			 whom served as volunteers;
		Whereas Native Americans also provided significant
			 contributions in the military operations in Grenada and Panama and the Persian
			 Gulf War in 1980s and 1990s; and
		Whereas Native Americans should also be recognized for
			 their participation in Operation Enduring Freedom and Operation Iraqi Freedom:
			 Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes all
			 Native American veterans who have served the Nation with honor, pride,
			 devotion, wisdom and strength for serving their country and protecting their
			 homeland; and
			(2)calls upon the
			 President to issue a proclamation urging the people of the United States to
			 observe a day honoring Native American veterans with appropriate ceremonies and
			 activities.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
